Citation Nr: 9906927	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an anxiety disorder, to 
include panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

Initially, the Board notes that the veteran's claim was 
before the Board in July 1996.  At that time, the Board 
determined that the claim of entitlement to service 
connection for a stomach disorder was not well grounded, and 
remanded the case to the RO for further development.  
Specifically, the RO was directed to attempt to obtain 
additional treatment records identified by the veteran and to 
afford the veteran a VA psychiatric examination.  Review of 
the veteran's claims file discloses that the RO has complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here, the RO was informed 
that a thorough search of records at the facility had failed 
to produce any records pertaining to the veteran.  Further, 
the veteran failed to respond to requests from the RO seeking 
additional information regarding his reported treatment.  
Also, the veteran was afforded a VA psychiatric examination 
in April 1998, which addressed those issues raised by the 
Board in its July 1996 remand.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's anxiety disorder, including panic disorder, 
existed prior to his entry into service.

3.  Competent medical evidence has been presented to show 
that the veteran's anxiety disorder, including panic 
disorder, chronically worsened in service.




CONCLUSION OF LAW

The veteran's pre-existing anxiety disorder, to include panic 
disorder, was aggravated by his service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).


Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153;  38 C.F.R. 
§ 3.306(b).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary record showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

With respect to the veteran's claim of service connection for 
a chronic acquired psychiatric disorder, the pertinent 
evidence of record consists of the veteran's service medical 
records, post-service VA treatment records (including 
correspondence from a psychologist who treated the veteran), 
and a VA psychiatric examination (conducted in April 1998, 
pursuant to the Board's July 1996 remand).

The service medical records show that the veteran, upon 
entrance examination in October 1970, reported a history of 
anxiety and worry and of having seen a psychiatrist in April 
and in October 1970.  The examiner noted "Depression-seen 
Psych X2-anxiety."  Various entries document the veteran's 
treatment for chronic anxiety reaction, and he was referred 
for psychiatric evaluation in December 1971.  Upon 
psychiatric examination, it was noted that the veteran had 
shown no signs of anxiety but, rather, had seemed to 
implicitly "threaten" anxiety attacks if he was not seen 
repeatedly.  It was the examiner's opinion that the veteran 
demonstrated manipulative behavior and was passive-dependent, 
with a possible sociopathic core.  No treatment was likely to 
make any difference.  Subsequent to this assessment, the 
veteran continued to complain of anxiety, and he repeatedly 
requested to see a psychiatrist.  

A follow up consultation, in May 1972, referenced the 
December 1971 psychiatric evaluation and noted that the 
veteran had a sociopathic personality.  It was also noted 
that the veteran's character disorder was not amenable to 
treatment.  Upon separation examination (conducted in 
September 1972), no psychiatric notations were reported or 
recorded.

The veteran's post-service VA treatment records indicate that 
the veteran sought treatment for his anxiety in January 1988.  
It was noted at that time that the veteran had been followed 
in the VA system for his history of panic attacks and 
anxiety.  Subsequently, the veteran participated in a stress 
management program.  Correspondence from one of the veteran's 
psychologists at VA (dated in April 1993) summarized the 
psychologist's assessment and treatment of the veteran, 
stating that he had worked extensively with the veteran.  The 
psychologist indicated that he had reviewed the veteran's 
service medical records, including those documenting 
treatment received by the veteran in Germany.  

The psychologist believed that the psychiatrist who saw the 
veteran in Germany had failed to correctly diagnose and treat 
the veteran's psychiatric condition and had, in all 
probability, exacerbated the condition.  He also believed 
that the diagnostic impression at that time was of an 
atypical anxiety disorder (DSM-III 300.0), with occasional 
panic attacks, hypochondriacal obsessions, compulsions to 
seek medical and psychological reassurances, and multiple 
severe phobias to heavy exercise, airplanes, and 
dental/medical procedures.  The psychologist stated, in his 
considered professional opinion, that the stress occasioned 
by the veteran's transfer to Germany, his possible acute 
gastrointestinal distress while in service, and the failure 
of the military physicians to adequately diagnose and treat 
the veteran's anxiety disorder substantially exacerbated the 
veteran's pre-existing psychiatric problem.

The April 1998 VA psychiatric examination indicates that the 
veteran's claims file was reviewed in conjunction with the 
examination and reiterates the service medical history.  It 
also reflects the post-service treatment at VA.  



The mental status examination was conducted in accordance 
with DSM-IV, and it was the examiner's opinion that the 
veteran described a history of symptoms consistent with panic 
disorder without agoraphobia, beginning a year or two prior 
to his entrance into military service.  The examiner stated 
that this syndrome was not diagnosed while the veteran was in 
service, and it was his opinion that the veteran had been 
misdiagnosed as having a passive dependent personality and 
characterological disorder, as the veteran's history of 
consistent employment, stable marriage, and absence of legal 
difficulties was not suggestive of a personality disorder.  

The examiner also noted, though, that panic disorder was not 
a diagnostic category when the veteran was in service.  With 
respect to whether the veteran's military service exacerbated 
the veteran's pre-existing panic disorder, the examiner 
stated that that was "largely speculative" but did 
reiterate the veteran's reports of increased frequency of 
such attacks during his service.  The Axis I diagnoses were 
panic disorder without agoraphobia and major depressive 
disorder, single episode, in remission.

Analysis

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to that 
claim.  The Board is satisfied that as a result of the 
evidence obtained pursuant to the July 1996 remand of the 
case to the RO for further development, there exists no 
further duty to assist the veteran in the development of his 
claim.

Upon review of the evidence of record, it would appear that 
the veteran's anxiety disorder existed prior to his entry 
into service.  As such, the Board must focus its discussion 
on whether this disorder was then aggravated by the veteran's 
service, as claimed.  In this instance, the Board finds that 
it was and that the veteran's claim must be allowed.

Specifically, the Board notes that the veteran, upon entrance 
examination, indicated that he had seen a psychiatrist twice 
for complaints of anxiety and worry.  Also, it was recorded 
by the examiner at that time that the veteran had seen a 
psychiatrist two times for depression and anxiety.  As such, 
the veteran's anxiety was noted pursuant to applicable law 
and regulation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  Further, the veteran's service medical records document 
numerous notations as to anxiety reaction and chronic anxiety 
reaction.  Moreover, while the veteran was later assessed in 
service as having a sociopathic personality, the VA examiner 
stated, in the April 1998 VA psychiatric examination, that he 
believed that the veteran had been misdiagnosed in service, 
as the veteran's history of consistent employment, stable 
marriage, and absence of legal difficulties was not 
suggestive of a personality disorder.

Admittedly, treatment during service for symptoms of a pre-
existing condition is not sufficient evidence of aggravation, 
and there must be objective worsening of the underlying 
condition.  As noted above, clear an unmistakable evidence is 
necessary to rebut a presumption that a condition was 
aggravated in service where the pre-service condition 
underwent an increase in severity.  

The Board finds such objective competent evidence of 
worsening in the April 1993 correspondence from one of the 
veteran's psychologists.  Here, the psychologist stated that 
it was his professional opinion that the stress occasioned by 
the veteran's transfer to Germany, and the possible acute 
gastrointestinal distress of the veteran in service, and the 
failure of the military physicians to adequately diagnose and 
treat the veteran's anxiety disorder "substantially 
exacerbated" the veteran's "admittedly" pre-existing 
psychiatric problem.

Further, with respect to evidence contrary to this opinion, 
the Board, at most, finds that the opinion of the VA 
examiner, in April 1998, suggests that the extent to which 
the veteran's military service exacerbated his pre-existing 
panic disorder is "largely speculative."  The examiner also 
noted, though, that the veteran had reported an increase in 
the frequency of attacks during his military service.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the benefit 
of the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  Accordingly, given the 
clinical opinion of record that the veteran's anxiety 
disorder was substantially exacerbated by events in the 
veteran's military service and the absence of any clinical 
opinion directly negating that opinion, the Board concludes 
that the evidence supports a grant of entitlement to service 
connection for an anxiety disorder, to include panic disorder 
on the basis of aggravation.


ORDER

Entitlement to service connection for an anxiety disorder, to 
include panic disorder, is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 4 -


- 5 -


